IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


ANTHONY NAHAS,                            : No. 392 WAL 2018
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
WORKERS' COMPENSATION APPEAL              :
BOARD (SYNERGISTIC PARTNERS,              :
INC.),                                    :
                                          :
                   Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 20th day of March, 2019, the Petition for Allowance of Appeal is

DENIED.